Citation Nr: 1000766	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-38 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome (IBS), residual of gall bladder removal, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for scar, post-
operative gall bladder removal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
1976 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In September 2009, the Veteran appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

During his hearing before the undersigned in September 2009, 
the Veteran indicated that he had been denied disability from 
the Social Security Administration (SSA).  The medical and 
legal documents pertaining to his application and denial of 
benefits have not been associated with the claims folder.  
The possibility that SSA records could contain evidence 
relevant to the claim cannot be foreclosed absent a review of 
those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  

Additionally, the Veteran was last examined for disability 
evaluation in November 2007.  At that time, the examiner 
noted that the Veteran stated that his abdominal scarring was 
no issue; however at his February 2009 he stated that his 
scar was tender and sore when bending and lifting which is 
required in his job.  He testified that the scar limited his 
function at work.  The VA examiner did not indicate if the 
scar interfered with or limited function of the Veteran.  The 
Veteran has also testified that his irritable bowel syndrome 
requires him to wear padding and that he soils himself 
regularly.  He did not describe these symptoms at his 
February 2009 VA examination. 

As the Veteran's testimony suggests that his conditions have 
worsened in severity or have not been fully evaluated, and as 
the level of disability is of foremost importance in a claim 
for an increase, it is necessary for new, comprehensive VA 
psychiatric examinations to be afforded prior to the issuance 
of a decision on the merits.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal 
documents pertaining to the Veteran's 
application for SSA disability benefits.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  

2.  Identify all pathology related to the 
Veteran's gall bladder surgery scar, 
including the scar's size in centimeters, 
whether it causes limitation of motion, 
is unstable or superficial, and whether 
it limits function.  If limitation of 
function is shown, the examiner should 
state what motions or functions are 
limited and to what extent.  Discuss how 
the Veteran's scar impacts his activities 
of daily living, including his ability to 
obtain and maintain employment.  
Rationale for all opinions and 
conclusions should be provided.  

3.  Schedule a VA medical examination to 
determine the current severity of the 
Veteran's service-connected IBS.  All 
symptoms and manifestations of IBS should 
be reported in detail, and the frequency 
and severity of each symptom should be 
stated.  To that end, all necessary 
diagnostic tests should be accomplished.  
In conjunction with the examination, the 
examiner should review all pertinent 
documents in the claims file, and the 
examination report should indicate 
whether such a review took place.  The 
examiner should discuss the presence 
(including frequency) or absence of bowel 
disturbance (to include any diarrhea and 
constipation) and abdominal distress that 
the Veteran may experience as a result of 
his service-connected IBS.  Also, the 
examiner should specifically state 
whether the symptomatology associated 
with this disability is mild, moderate, 
or severe.  Complete rationale should be 
given for all opinions and conclusions 
reached.   .

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


